Exhibit 10.1

AMENDMENT NO. 2 AND JOINDER

TO MASTER REPURCHASE AGREEMENT

Amendment No. 2, dated as of September 2, 2005 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Buyer”), NEW CENTURY MORTGAGE
CORPORATION, NC CAPITAL CORPORATION, NC RESIDUAL II CORPORATION, NEW CENTURY
CREDIT CORPORATION, LOAN PARTNERS MORTGAGE, LTD., KINGSTON MORTGAGE COMPANY,
LTD., COMPUFUND MORTGAGE COMPANY, LTD, WRT FINANCIAL LIMITED PARTNERSHIP,
PEACHTREE RESIDENTIAL MORTGAGE, L.P., RESIDENTIAL PRIME LENDING LIMITED
PARTNERSHIP, TEAM HOME LENDING, LTD., SUTTER BUTTES MORTGAGE, L.P., MIDWEST HOME
MORTGAGE LTD, AUSTIN MORTGAGE, L.P., CAPITAL PACIFIC HOME LOANS, L.P., GOLDEN
OAK MORTGAGE, L.P., NORTHWEST CAPITAL MORTGAGE, L.P., SCFINANCE, L.P., AD ASTRA
MORTGAGE, LTD, HOME123 CORPORATION (each a “Seller” and collectively, the
“Sellers”) and NEW CENTURY FINANCIAL CORPORATION, the (“Guarantor”).

RECITALS

New Century Mortgage Corporation, NC Capital Corporation, NC Residual II
Corporation, New Century Credit Corporation (the “Original Sellers”), the Buyer,
and the Guarantor are parties to that certain Master Repurchase Agreement, dated
as of December 22, 2004, as amended by Amendment No. 1, dated as of August 26,
2005 (the “Existing Repurchase Agreement”, as amended by this Amendment, the
“Repurchase Agreement”). The Guarantor is a party to that certain Guaranty (the
“Guaranty”), dated as of December 22, 2004, as the same may be amended from time
to time, by the Guarantor in favor of Buyer. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and the Guaranty.

The Buyer, the Original Sellers and the Guarantor have agreed, subject to the
terms and conditions of this Amendment, that the Existing Master Repurchase
Agreement be amended to permit each of Loan Partners Mortgage, LTD., Kingston
Mortgage Company, LTD., Compufund Mortgage Company, LTD, WRT Financial Limited
Partnership, Peachtree Residential Mortgage, L.P., Residential Prime Lending
Limited Partnership, Team Home Lending, LTD., Sutter Buttes Mortgage, L.P.,
Midwest Home Mortgage LTD, Austin Mortgage, L.P., Capital Pacific Home Loans,
L.P., Golden Oak Mortgage, L.P., Northwest Capital Mortgage, L.P., scFinance,
L.P., Ad Astra Mortgage, LTD and Home123 Corporation (the “Additional Sellers”)
to become an additional Seller under the Master Repurchase Agreement and to
enter into Transactions with respect to Mortgage Loans.

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, Sellers and Guarantor hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Agreement and Joinder with respect to the Additional Sellers. Each of
the Additional Sellers hereby agrees to all of the provisions of the Existing
Master Repurchase Agreement, and effective on the date hereof, becomes a party
to the Repurchase Agreement, as Seller, with the same effect as if each of the
undersigned were an original signatory to the Existing Master Repurchase
Agreement. Upon the execution and effectiveness of this Amendment, all
references to Seller in the Repurchase Agreement shall include the Additional
Sellers. In accordance with Section 9 of the Existing Master Repurchase
Agreement, each Additional Seller hereby pledges to Buyer as security for the
performance by such Additional Seller’s of the Obligations of such Additional
Seller and hereby grants, assigns and pledges to Buyer a fully perfected first
priority security interest in the Purchased Mortgage Loans of such Additional
Seller, the related Records, and all related servicing rights, the Program
Agreements (to the extent such Program Agreements and Additional Seller’s right
thereunder relate to the Purchased Mortgage Loans), any Property relating to
such Purchased Mortgage Loans, all insurance policies and insurance proceeds
relating to such Purchased Mortgage Loan or the related Mortgaged Property,
including, but not limited to, any payments or proceeds under any related
primary insurance, hazard insurance and, Income, the Collection Account,
Interest Rate Protection Agreements (which interest in the Interest Rate
Protection Agreements shall be pro rata and subject to rights of other parties
holding security interests therein) accounts (including any interest of Seller
in escrow accounts) and any other contract rights, instruments, payments, rights
to payment (including payments of interest or finance charges) general
intangibles and other assets relating to such Purchased Mortgage Loans
(including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and/or Trust Receipt and Certification, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created. Notwithstanding anything
contained herein, in the Repurchase Agreement or in any other document related
thereto, each of the Additional Sellers shall be liable solely for such
Additional Seller’s individual and direct obligations as a Seller hereunder,
under the Repurchase Agreement and under any other document related thereto, and
no recourse shall be had against such Additional Seller, individually or
personally, as a guarantor, surety or joint obligor, whether by levy or
execution, or under any law, or by the enforcement of any assessment or penalty
or otherwise, for the payment or performance of any other Seller’s obligations
hereunder, under the Repurchase Agreement or under any other document related
thereto.

SECTION 2. References to Custodian and Custodial Agreement. All references in
the Existing Repurchase Agreement to the Custodian shall mean the applicable
Custodian. All references in the Existing Repurchase Agreement to the Custodial
Agreement shall mean the applicable Custodial Agreement.

SECTION 3. Definitions. Section 1 of the Existing Repurchase Agreement is hereby
amended by:

3.1 adding the following definitions in their proper alphabetical order:

““Additional Seller” has the meaning assigned to such term in the Recitals
section of this Amendment.”

““Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.”

““Balloon Loan” means a Mortgage Loan which, by its terms, does not fully
amortize by the stated maturity date.”

““Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.”

““Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.”

““Co-op Lien Search” means a search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Co-op Corporation
and (ii) the seller of the Co-op Unit, (b) filings Uniform Commercial Code
financing statements and (c) the deed of the Co-op Project into the Co-op
Corporation.”

““Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to
a dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.”

““Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.”

““Co-op Shares” means, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificates.”

““Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.”

““High CLTV Mortgage Loan” means any Mortgage Loan that conforms to Fannie Mae
guidelines and has a CLTV greater than 100% and less than or equal to 105%.”

“Intercreditor Agreement” means the intercreditor agreement dated as of
September 2, 2005, among Sellers, Buyer, Bank of America, N.A., DB Structured
Products, Inc., Aspen Funding Corp., Newport Funding Corp. and Gemini
Securitization Corp., LLC as the same may be amended from time to time.

““Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op unit.”

““Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties
(i) acknowledge that such lender may make, or intends to make, such Co-op Loan,
and (ii) make certain agreements with respect to such Co-op Loan.”

““Second Amendment” means the Amendment No. 2, dated as of September 2, 2005, to
this Agreement.”

““Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.”

““Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.”

3.2 deleting the definitions of “Custodial Agreement”, “Custodian”, “Mortgage”,
“Mortgage File”, “Mortgage Loan”, “Mortgaged Property”, “Purchased Mortgage
Loans” and “Sellers” in their entirety and replacing them with the following
definitions:

““Custodial Agreement” means the custodial agreement among Sellers, Buyer and
U.S. Bank National Association, dated as of September 2, 2005, as the same may
be amended from time to time or the custodial agreement among Sellers, Buyer and
Deutsche Bank National Trust Company, dated as of December 22, 2004, as the same
may be amended from time to time, as applicable.”

““Custodian” means the applicable Custodian to which the Mortgage Loan(s) was
delivered, which shall be (i) Deutsche Bank National Trust Company, or any
successor thereto under its Custodial Agreement or (ii) U.S. Bank National
Association, or any successor thereto under its Custodial Agreement.”

““Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant’s rights in the cooperative lease relating to such stock.”

““Mortgage File” means, (i) with respect to a Mortgage Loan other than a Co-op
Loan, the documents and instruments relating to such Mortgage Loan set forth in
Exhibit E-1 to the Custodial Agreement and (ii) with respect to a Mortgage Loan
that is a Co-op Loan, the documents and instruments relating to such Mortgage
Loan set forth in Exhibit E-1B to the Custodial Agreement.”

““Mortgage Loan” means any Co-op Loan, Sub-Prime Mortgage Loan, Exception
Mortgage Loan, Jumbo Mortgage Loan, Alt A Mortgage Loan, Second Lien Mortgage
Loan, HELOC or Conforming Mortgage Loan which is a fixed or floating-rate,
one-to-four-family residential mortgage or home equity loan evidenced by a
promissory note and secured by a mortgage, which satisfies the requirements set
forth in the Underwriting Guidelines and Section 14(b) hereof; provided,
however, that, except as expressly approved in writing by Buyer, Mortgage Loans
shall not include any “high-LTV” loans (i.e., a mortgage loan having a
loan-to-value ratio in excess of 100% (or with respect to High CLTV Mortgage
Loans, 105%) or in excess of such lower percentage set forth in the Underwriting
Guidelines or with respect to Second Lien Mortgage Loans, a combined loan-to
value ratio in excess of the lower of (i) the percentage specified in the
Underwriting Guidelines or (ii) 100% or, with respect to High CLTV Mortgage
Loans, 105%) or any High Cost Mortgage Loans and; provided, further, that the
origination date with respect to such Mortgage Loan is no earlier than thirty
(30) days prior to the related Purchase Date.”

““Mortgaged Property” means the real property securing repayment or other Co-op
Loan collateral of the debt evidenced by a Mortgage Note.”

““Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets (other than Interest Rate Protection
Agreements) related to such Mortgage Loans transferred by Sellers to Buyer in a
Transaction hereunder, listed on the related Mortgage Loan Schedule attached to
the related Transaction Request, which such Mortgage Loans the Custodian has
been instructed to hold pursuant to the Custodial Agreement.”

““Sellers” means New Century Mortgage Corporation, NC Capital Corporation, NC
Residual II Corporation, New Century Credit Corporation and each Additional
Seller, and each such Seller’s permitted successors and assigns.”

SECTION 4. Conditions to All Transactions. Section 11 of the Existing Repurchase
Agreement is hereby amended by adding the following Subsection 11(a)(10)
thereto:

“(10) Additional Sellers. Each Additional Seller shall deliver the following
before such Additional Seller shall be permitted to enter into a Transaction
hereunder:

(a) A favorable written opinion of counsel to such Additional Seller (which
shall include, without limitation, creation and perfection of the security
interests created herein, corporate and enforceability opinions related to the
execution of the Second Amendment);

(b) A good standing certificate and certified copies of the charter and by-laws
(or equivalent documents) of such Additional Seller and of all corporate or
other authority for such Additional Seller with respect to the execution,
delivery and performance of the Second Amendment and this Agreement and each
other document to be delivered by such Additional Seller from time to time in
connection herewith (and the Buyer may conclusively rely on such certificate
until it receives notice in writing from each of the Additional Sellers to the
contrary);

(c) Evidence that all other actions necessary, or in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Mortgage
Loans and other Repurchase Assets have been taken, including, without
limitation, UCC searches and duly authorized and filed Uniform Commercial Code
financing statements on Form UCC-1 with respect to the Additional Sellers;

SECTION 5. Events of Default. Section 16 of the Existing Repurchase Agreement is
hereby amended by deleting Subsection (m) in its entirety and replacing it with
the following:

“(m) Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby (other
than Interest Rate Protection Agreements which shall be governed by the
Intercreditor Agreement).”

SECTION 6. Schedules. Schedule I to the Existing Repurchase Agreement is hereby
amended by:

6.1 deleting subsections (a), (c), (d), (h), (k), (l), (o), (r), (y) and (ff) in
their entirety and replacing them with their respective subsections listed on
Exhibit A hereto.

6.2 adding subsections (aaa), (bbb), (ccc), (ddd) and (eee) listed on Exhibit A
hereto.

SECTION 7. Exhibits. Exhibit I to the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and replacing it with Exhibit B hereto.

SECTION 8. Conditions Precedent. This Amendment shall become effective as of
September 2, 2005 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

8.1 Delivered Documents. On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:

(a) this Amendment, executed and delivered by the Guarantor and duly authorized
officers of the Buyer and the Sellers;

(b) Amendment No. 2 and Joinder to the Pricing Side Letter, executed and
delivered by duly authorized officers of the Buyer, the Sellers and the
Guarantor;

(c) the Collection Account Control Agreement, executed and delivered by duly
authorized officers of the Buyer, Sellers and Union Bank of California, N.A.;

(d) the Custodial Agreement, executed and delivered by duly authorized officers
of the Sellers, Buyer and U.S. Bank National Association;

(e) the Intercreditor Agreement, executed and delivered by the Sellers, Bank of
America, N.A., Buyer, DB Structured Products, Inc, Aspen Funding Corp., Newport
Funding Corp. and Gemini Securitization Corp., LLC;

(f) the Electronic Tracking Agreement, executed and delivered by duly authorized
officers of the Sellers, MERSCORP, Inc., Mortgage Electronic Registration
Systems, Inc. and the Buyer;

(g) the Funding Account Control Agreement, executed and delivered by duly
authorized officers of the Sellers, Buyer and U.S. Bank National Association;
and

(h) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 9. Representations and Warranties.

9.1 Each Seller hereby represents and warrants to the Buyer that it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 14 of the Existing
Repurchase Agreement (except to the extent that such representation or warranty
expressly relates to an earlier date).

9.2 In addition, the Additional Sellers make the following representation and
warranty as of the Amendment Effective Date, and as of each Purchase Date:

“Chief Executive Office/Jurisdiction of Organization. Each of the Additional
Seller’s chief executive office is, and has been, located at 18400 Von Karman
Ave., Suite 1000, Irvine, CA 92612. Except with respect to Peachtree Residential
Mortgage, L.P., each Additional Seller is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Texas.
Peachtree Residential Mortgage, L.P. is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Georgia.”

SECTION 10. Joint and Several Obligations. Each of the Sellers and Buyer hereby
acknowledge and agree that the Original Sellers are each jointly and severally
liable to Buyer for all of their and the Additional Sellers’ respective
representations, warranties and covenants hereunder and under the Repurchase
Agreement. The Original Sellers hereby unconditionally and irrevocably guarantee
to the Buyer the prompt and complete payment and performance by the Additional
Sellers when due (whether at the stated maturity, by acceleration or otherwise)
of their Obligations hereunder.

Each Original Seller waives any and all notice of the creation, renewal,
extension or accrual of any of the Additional Sellers’ Obligations hereunder and
notice of or proof of reliance by the Buyer upon this guaranty or acceptance of
this guaranty; the Additional Sellers’ Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived in reliance upon this guaranty; and all dealings
between the Original Sellers or the Additional Sellers, on the one hand, and the
Buyer, on the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this guaranty. Each Original Seller waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Additional Sellers or this guaranty with respect to
the Additional Sellers’ Obligations. This guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Additional Sellers’ Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Buyer, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Additional Sellers against the Buyer,
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of the Additional Sellers or the Original Sellers) which constitutes,
or might be construed to constitute, an equitable or legal discharge of the
Additional Sellers for their Obligations, or of the Original Sellers under this
guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Original Sellers, the Buyer may, but shall be
under no obligation, to pursue such rights and remedies that they may have
against the Additional Sellers or any other Person or against any collateral
security or guarantee for the Additional Sellers’ Obligations or any right of
offset with respect thereto, and any failure by the Buyer to pursue such other
rights or remedies or to collect any payments from Additional Sellers or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Original Sellers
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve the Original Sellers of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Original Sellers. This
guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Original Sellers and their successors
and assigns thereof, and shall inure to the benefit of the Buyer, and
successors, indorsees, transferees and assigns, until all of each Additional
Seller’s Obligations and the obligations of each Original Seller under this
guaranty and the Repurchase Agreement shall have been satisfied by payment in
full, notwithstanding that from time to time during the term of the Repurchase
Agreement the Additional Sellers may be free from any Obligations.

SECTION 11. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 12. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that such Guaranty shall apply to all of the Obligations
under the Repurchase Agreement, as it may be amended, modified and in effect,
from time to time.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC,
as Buyer

By: /s/ Bruce S. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


NEW CENTURY MORTGAGE
CORPORATION, as Seller

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: President


NC CAPITAL CORPORATION, as Seller

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


NC RESIDUAL II CORPORATION, as Seller

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: President


NEW CENTURY CREDIT CORPORATION, as Seller

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: President


LOAN PARTNERS MORTGAGE, LTD, as Seller
By: Capital Standard Origination Company,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


KINGSTON MORTGAGE COMPANY, LTD., as Seller
By: CSOC XI, INC.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


COMPUFUND MORTGAGE COMPANY, LTD, as Seller
By: CSOC XIV, INC.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


WRT FINANCIAL LIMITED PARTNERSHIP, as Seller


By: CSOC XXIII, INC.,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


PEACHTREE RESIDENTIAL MORTGAGE, L.P., as Seller


By: CSOC XXV, INC.,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


RESIDENTIAL PRIME LENDING LIMITED PARTNERSHIP, as

Seller
By: CSOC XXVII, INC.,
Its General Partner
/s/ Patrick Flanagan

Name: Patrick Flanagan
Title: Chief Executive Officer

TEAM HOME LENDING LTD, as Seller
By: CSOC XXXII, INC.,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


SUTTER BUTTES MORTGAGE LP, as Seller
By: CSOC XXXVIII, Inc.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


MIDWEST HOME MORTGAGE LTD, as Seller
By: CSOC XXXVII, Inc.


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


AUSTIN MORTGAGE, L.P., as Seller


By: RBC GP I, Inc.,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


CAPITAL PACIFIC HOME LOANS, L.P., as Seller


By: RBC GP II, Inc.,
Its General Partner
/s/ Patrick Flanagan

Name: Patrick Flanagan
Title: Chief Executive Officer

GOLDEN OAK MORTGAGE, LP, as Seller
By: RBC GP III, Inc.,
Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


NORTHWEST CAPITAL MORTGAGE LP, as Seller
By: RBC GP IV, Inc.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


SCIFINANCE LP, as Seller
By: RBC GP VI, Inc.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


AD ASTRA MORTGAGE LTD, as Seller
By: RBC GP IX, Inc.,


Its General Partner

/s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


HOME123 CORPORATION, as Seller

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Chief Executive Officer


NEW CENTURY FINANCIAL CORPORATION, as Guarantor

By: /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Executive Vice President


2